DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2003/0099884) in view of Kumaresan et al. (US 2014/0193723).
Regarding claim 1, Chiang discloses an apparatus (10; see Figure 1) comprising:
a porous electrode (14; [0193]);
a counter electrode (12);
an electrolyte medium (16) disposed to infiltrate pores of the porous electrode and to fill a separation (22) between the porous electrode and the counter electrode ([0104] and [0193]);
wherein the electrolyte is configured to conduct ionic current primarily by electromigration of ions (inherent property of electrolyte;);
wherein the porous electrode is configured to store and release the ions (lithium ions stored and released from the cathode; [0105] and [0192]); and
wherein the porous electrode is configured to conduct electric current primarily by migration of electrons or holes (inherent property of the electrode; [0105]-[0106]).
While Chiang does not expressly disclose an effective electrode conductivity of the porous electrode is less than an effective ion conductivity of the electrolyte medium within the porous electrode in part but not all of the porous electrode, the reference discloses in [0025], [0140], and [0305] and shown in Figure 12 that the electronic conductivity at a location further from the ionically conductive medium (electrolyte) is greater than the electronic conductivity at a location closer to the ionically conductive medium such that the electronic conductivity is tapered or graded based on the pore distribution in the electrode so that the anode or cathode is in an environment of excess lithium ion and that the ionic and electronic conductivity are balanced by using an active material having a high electronic conductivity ([0115]). Chiang further discloses the electronic conductivity of the electrode is desired to be greater than about 10-8 S/cm ([0162]) and the ionic conductivity of the electrolyte is desired to be less than 10-4 S/cm ([0023]).
Kumaresan discloses it is well known in the art before the effective filing date of the claimed invention to have an electronic conductivity that is less than or equal to about 200% of the ionic conductivity of the electrolyte ([0008]) or from about 1% to about 50 % of the ionic conductivity of the electrolyte ([0033]), where the electric conductivity is about 700 mS/cm or less ([0009]) and from about 0.1 mS/cm or more to inhibit unwanted solid formation within the energy storage device ([0022] and [0034]).
Therefore, as the amount of undesired solid byproducts in undesirable locations within the electrochemical cell and efficiency of the device are variables that can be modified, among others, by adjusting said electric conductivity with respect to the ionic conductivity through the density of the porous electrode and material selection, with said amount of undesired solid byproducts in undesirable locations and the efficiency of the device changing as the relationship between the electric conductivity and the ionic conductivity is adjusted, as set forth above, the precise relationship between the electric conductivity and the ionic conductivity would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed relationship between the electric conductivity and the ionic conductivity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the relationship between the electric conductivity and the ionic conductivity in the apparatus of Chiang to obtain the desired balance between the amount of undesired solid byproducts in undesirable locations within the electrochemical cell and efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is noted that based on the teaching of Kumaresan above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the electrode conductivity to be less than the ionic conductivity at least in part throughout the porous electrode especially where the density of the porous electrode is the lowest and the amount of electrolyte is the greatest, as Kumaresan taught the electrode conductivity can be 1% to about 50 % of the ionic conductivity and that the use of electrodes having relatively low electronic conductivities at the electrolyte/electrode interface slows the pace of precipitation and allows precipitate precursor to travel farther into the pores of the electrode, as taught by Kumaresan above.

While modified Chiang does not expressly disclose the effective electrode conductivity of the porous electrode is configured to enhance concentration of ions in solution in the electrolyte at locations inside the porous electrode near the counter electrode during charging of the apparatus, the reference discloses the porous electrode comprises a gradient for the porous structure, as set forth above, such that the electrode conductivity decreases towards the separator, and is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], and therefore, will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 3, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is configured to store and release the ions via electrochemical reactions (as set forth above).
Regarding claims 4 and 5, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the density, size and distribution of the pores are selected based on the desired final product ([0194]), but the reference does not expressly disclose at least 10% or at least 40% by volume of the porous electrode has a lower effective electrode conductivity than effective ion conductivity.
As the density of the conductive material and efficiency of the device are variables that can be modified, among others, by adjusting said distribution of the conductive material within the porous electrode layer, with said density of the conductive material and efficiency of the device varying with the distribution of the conductive material within the layer changing, the precise distribution of the conductive material within the layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed percentage by volume of the porous electrode having less conductive material cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the percentage by volume of the porous electrode having less conductive material in the apparatus of Chiang to obtain the desired balance between the density of the conductive material and the efficiency of the device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the effective electrode conductivity of the porous electrode increases as distance from the counter electrode increases (it is disclosed the storage material is more densely packed adjacent to the current collector and less densely packed adjacent to the separator; [0193] and [0194]).
Regarding claim 8, modified Chiang discloses all of the claim limitations as set forth above, and further discloses the porous electrode is formed from a mixture of powdered constituents ([0193]).
Regarding claim 9, modified Chiang discloses all of the claim limitations as set forth above.
While Chiang does not expressly disclose the effective electrode conductivity of the porous electrode is configured to improve uniformity of stored charge in the porous electrode, the reference discloses the porous electrode comprises a gradient for the porous structure, as set forth above, such that the electrode conductivity decreases towards the separator, and is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], and therefore, will inherently display the recited properties. See MPEP 2112.01.
Regarding claim 15, modified Chiang discloses all of the claim limitations as set forth above.
While modified Chiang does not expressly disclose the effective electrode conductivity is configured relative to the effective ion conductivity to improve uniformity of concentration of ions in solution in the electrolyte within the porous electrode, it is noted that once the reference discloses the effective electrode conductivity is configured relative to the effective ion conductivity and the porous electrode comprises a conductivity gradient, as set forth above, and therefore is substantially the same as the porous electrode described in the instant specification in [0022], [0030], [0031], and [0051], it will inherently display the recited properties. See MPEP 2112.01.
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
Applicant argues that element A as outlined on page 5 of Remarks is achieved by properly tailoring the electronic conductivity relative to the ionic conductivity within an electrode, where the cited references at best establish the possibility that their combination could result in the conductivity relation of element B as outlined in the Remarks. 
However, the instant specification discloses in the PG Pub in paragraph [0014] that the distribution of the effective electrode conductivity in the porous electrode to be lower than the effective ion conductivity at locations near the counter electrode and above the ionically conductive medium at positions within the porous electrode farther from the counter electrode as shown in 108 in Figures 1A and 1B results in the enhancement of the concentration of ions in solution in the electrolyte at locations inside the porous electrode near the counter electrode during charging of the apparatus as described in paragraph [0022], such that the feature is an inherent property of a porous electrode having the above recited distribution of effective electrode conductivity.
Chiang discloses the porous electrode to have a graded electronic conductivity in the same manner as described in the instant specification, as set forth in the Office Action, and Kumaresan discloses it is well known in the art before the effective filing date of the claimed invention to have an electronic conductivity that is less than or equal to about 200% of the ionic conductivity of the electrolyte ([0008]) or from about 1% to about 50 % of the ionic conductivity of the electrolyte ([0033]), where the electric conductivity is about 700 mS/cm or less ([0009]) and from about 0.1 mS/cm or more to inhibit unwanted solid formation within the energy storage device ([0022] and [0034]).
Therefore, the relationship between the electric conductivity with respect to the ionic conductivity through the porous electrode was determined to be a result effective variable based on the teachings of Chiang in view of Kumaresan. Applicant appears to have only argued whether or not grading of the electronic conductivity relative to the ionic conductivity is a result effective variable with respect to the teaching of Chiang and fails to recognize the rejection was based on a combination of the teachings of Chiang and Kumaresan.
It is noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to whether or not unexpected results from the conductivity relation of element B has been established by the instant application on page 10 and pages 13-14, it is noted that rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). See MPEP 2145.
Instant application on page 10 has only mentioned “electrochemical system design” in the traditional sense and pages 13-14 has only mentioned “a new design principle for electrochemical systems” and does not demonstrate any unexpected results nor are they commensurate in scope with the claimed invention. There are plenty of new designs for devices that end up with results that are totally expected, such that the mere mentioning of a new design principle is not sufficient to demonstrate unexpected results has been achieved with element B. To put in perspective, instead of having an electrically conductive electrode one can use an electrically conductive tape as an electrode within a battery, where the tape has less conductance than metal. This is a completely new design principle and the result is expected that the battery would not function as well due to the lower electrical conductance as an electrode. Additionally, nothing on pages 10, 13 or 14 has specified it is the feature of element B that resulted in any unexpected results. Therefore, the argument was not found to be persuasive. 

Applicant further argues that the idea of the electronic conductivity being less than the ionic conductivity in part but not all of the electrode being taught from Kumaresan appears to be hindsight reconstruction. 
However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is noted that the rejection of the feature has already been explained in the Office Action, such that Kumaresan teaches the electrode conductivity can be 1% to about 50% of the ionic conductivity and that the use of electrodes having relatively low electronic conductivities at the electrolyte/electrode interface slows the pace of precipitation and allows precipitate precursor to travel farther into the pores of the electrode, so it would have been obvious to have arranged the electrode conductivity to be less than the ionic conductivity at least in part throughout the porous electrode especially where the density of the porous electrode is the lowest and the amount of electrolyte is the greatest. Therefore, as the rejection has not relied upon knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In fact, nothing from applicant’s disclosure was relied upon, such that it is unclear why the rejection appears to be hindsight reconstruction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721